Citation Nr: 1454200	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran is represented by: 	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to February 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

The most probative evidence shows that the Veteran's current eye disability, to include dry eye syndrome and superficial punctate, is causally related to service.


CONCLUSION OF LAW

Bilateral dry eye syndrome and superficial punctate were incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of dry eye syndrome in both eyes and superficial punctate.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Preliminarily, the Board notes that the evidence of record also includes diagnoses of myopia and astigmatism.  These refractive errors of the eyes are considered congenital or developmental defects and are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  Service connection can only be granted for such defects when the evidence of record demonstrates aggravation by a superimposed disease or injury, which the Board finds is not present in this case.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Consequently, the Board will only address the eye disorders that are subject to service connection. 

With respect to an in-service event or injury, the Veteran asserts that he sustained injuries to both eyes when he was exposed to an improvised explosive device (IED) in April 2008 while serving in Iraq.  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of 

such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b) (West 2002); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b).

Service personnel records indicate that the Veteran served in an imminent danger area and was awarded multiple decorations, including a Purple Heart, a Combat Infantryman Badge, and an Iraq Campaign Medal.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy, and 38 U.S.C.A. § 1154(b) is applicable.

Although service treatment records do not show treatment for an eye injury, a January 2009 post deployment health assessment form indicates that upon returning from Iraq, the Veteran reported seeing a healthcare provider for watery, red eyes after an IED explosion.  He also indicated that he was given light or limited duty because of his eye injuries.  In a March 2010 chronological record of medical care, the Veteran reported being hit in the face by dirt and rocks after an IED explosion, making him unable to see for about one week.  A Physical Evaluation Board proceedings form dated November 2010 confirms that the Veteran was exposed to IED blasts in Iraq.  As there is no evidence to the contrary, the Board finds the Veteran's statements credible evidence of an in-service eye injury.  See 38 U.S.C.A. § 1154(b).

With respect to the nexus or connection between the Veteran's in-service eye injury and his current dry eye syndrome and superficial punctate, the evidence of record includes the Veteran's own statements and an etiological opinion from a VA examiner.  

The Veteran asserts that he first experienced dry eyes following the April 2008 IED blast and has continued to experience dry eyes ever since.  The Veteran's statements 

are competent evidence as to the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  A June 2004 entrance examination indicates that the Veteran's eyes were normal when he entered service.  A June 2004 report of medical history also indicates that the Veteran denied having any eye disorders or eye troubles when he entered service.  In a February 2010 chronological record of medical care, the Veteran reported symptoms of his "eyes not watering."  In March 2011, less than one month after discharge from active duty, the Veteran reported experiencing dry eye symptoms continuously since the IED explosion in April 2008.  The Veteran again reported symptoms of dry eyes during visits to a VA eye clinic in July 2012, June 2013, September 2013, and September 2014.  During a May 2014 hearing before the Board, the Veteran stated that he has experienced dry eyes ever since his April 2008 eye injury, and that he constantly applies eye drops to keep his eyes hydrated and wears dust goggles on windy days to prevent irritation.  Based on the above, the Board finds the Veteran's statements credible, as the evidence of record confirms that the Veteran has consistently reported experiencing dry eyes since the April 2008 injury.  

The Veteran was provided a VA examination in March 2011, less than one month after discharge.  During the examination, the Veteran reported eye injuries from debris following the April 2008 IED explosion.  He indicated that both eyes were flushed out, and he experienced blurry vision and irritation for approximately two weeks after the injury.  The Veteran stated that both of his eyes have been excessively dry ever since.  The Veteran also indicated that both of his eyes had scratched corneas due to sand under his contact lenses.  The VA examiner provided diagnoses of dry eye syndrome in both eyes, superficial punctate (related to the dry eyes), cataracts, myopia, and astigmatism.  In a February 2012 addendum, the VA examiner opined as follows:

This is to answer the question posed: 'are any of the listed eye conditions listed on the examination of [March 2011] due to eye laceration in service?'

. . .

None of the listed conditions . . . are due to any type of eye laceration in service.

Although the March 2011 VA examiner provided a negative nexus opinion, the Board finds that the examiner's opinion has little probative value.  First, the examiner did not support the opinion with a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Second, the VA examiner did not address the Veteran's statements or the service treatment records, which show a complaint of "eyes not watering" during service and continuing complaints of dry eyes following the April 2008 IED blast.  Third, the examiner only addressed the narrow question of whether a current eye condition was due to eye lacerations in service.  The only evidence of the Veteran sustaining eye lacerations during service is the Veteran's own statement.  Because eye lacerations are not the type of condition that the Veteran is able to identify, the Veteran's statement is not competent evidence of a diagnosis of eye lacerations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  To the extent that the Veteran was repeating what he was told by a medical professional at the time of the injury, such evidence may be competent evidence of a diagnosis.  See Id.  However, the examiner's report does not indicate that a medical professional provided the Veteran with a diagnosis of eye lacerations during service.  Thus, the VA examiner's opinion fails to address the ultimate issue of whether a current eye condition is related to any event or injury during service.  

Based on the above, the Board finds the Veteran's statements, which are corroborated by the service treatment records and post-service treatment records, to be the most probative evidence addressing the issue of whether the Veteran's current eye disability was incurred in service.  Therefore, service connection for dry eye syndrome and superficial punctate is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 



ORDER

Service connection for bilateral dry eye syndrome and superficial punctate is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


